Title: Thursday May 12th. 1785.
From: Adams, John Quincy
To: 


       At about 9 o’clock the Cabriolet arrived, and the postillion brought me a Letter from the Countess d’Oradour, by which she informs me that the Count cannot go with me, as it is impossible to fix two large trunks upon the Carriage; so that I shall finally be obliged to go down to L’Orient alone, after having been led to expect the Company of three different persons. I suspect that Mr. W. has used his influence, to perswade the Count to wait for the next Packet: though I know not what reason he has to wish the Count would go with him. One thing is certain, which is, that it would be far more advantageous for the Count to go in the May Packet.
       Mr. Jarvis and Mr. Carnes came out and gave me Letters for America. Mr. Jefferson sent out his Letters with two bottles of oil, in two cases, which are to serve as samples for oil to be imported from America. The Marquis de la Fayette’s servant arrived with his Letters only a quarter of an hour before my departure. I took leave of my Parents and my Sister, and got into my Carriage, at ½ after 12, with such feelings, as no one that has not been seperated from Persons so dear, can conceive. My Postillions drove me very well, so that at ½ past 8 in the evening I was at Dreux, which is 9 ½ posts or 57 Miles from Paris. The roads are very good on this route. On leaving Versailles, you enter into the Province of Normandy, which extends more than half the way to L’Orient. This Province produces no Wine, but a great deal of Cyder, and the best in France; it furnishes also very considerable Quantities of grain; the fields of grass look now as dry and as yellow as in the month of January, for want of Rain: those of grain are in a better condition but look very thin. Between Paris and this place you pass through Versailles, the royal residence: not far from thence is the famous abbaye de Saint Cyr, founded by Madame de Maintenon, in order to educate a number of young Ladies of noble family and small fortune. Verneuil is the most considerable town on the road.
       